Name: Council Regulation (EEC) No 991/93 of 23 April 1993 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  European construction;  America
 Date Published: nan

 29 . 4. 93 Official Journal of the European Communities No L 104/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 991/93 of 23 April 1993 extending the measures taken under the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by an Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT)('), which was extended by the conclusion of an exchange of letters (2) complementing that Agreement until 31 December 1991 , the Community agreed to take certain measures ; Whereas the Community applied these measures during 1992 by virtue of Regulation (EEC) No 3919/91 (3); Whereas the reasons for prolonging these measures still exist, Article 1 The measures referred to in the exchange of letters complementing the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GAIT Article XXIV.6 shall be applied by the Community until 31 December 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 April 1993. For the. Council The President S. AUKEN (') OJ No L 98, 10. 4. 1987, p. 1 . (2) OJ No L 17, 23. 1 . 1991 , p. 17 . (3) OJ No L 372, 31 . 12 . 1991 , p. 35.